
	

114 S1033 IS: Quadrennial Energy Review Act of 2015
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1033
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2015
			Mr. Coons (for himself, Mr. Alexander, Mr. Udall, Mr. Wyden, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Department of Energy Organization Act to replace the current requirement for a
			 biennial energy policy plan with a Quadrennial Energy Review, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Quadrennial Energy Review Act of 2015.
 2.FindingsCongress finds that— (1)the President’s Council of Advisors on Science and Technology recommends that the United States develop a governmentwide Federal energy policy and update the policy regularly with strategic Quadrennial Energy Reviews similar to the reviews conducted by the Department of Defense and other Federal agencies; and
 (2)the development of an energy policy resulting from a Quadrennial Energy Review would— (A)enhance the energy security of the United States;
 (B)create jobs; and (C)mitigate environmental harm.
				3.Quadrennial Energy Review
 (a)In generalSection 801 of the Department of Energy Organization Act (42 U.S.C. 7321) is amended to read as follows:
				
					801.Quadrennial Energy Review
						(a)Quadrennial Energy Review Task Force
 (1)EstablishmentOnce every 4 years after the date of enactment of the Quadrennial Energy Review Act of 2015, the President shall establish a Quadrennial Energy Review Task Force (referred to in this section as the Task Force) to coordinate the Quadrennial Energy Review.
 (2)CochairpersonsThe President shall designate appropriate senior Federal Government officials to be cochairpersons of the Task Force.
 (3)MembershipThe Task Force may be comprised of representatives at level I or II of the Executive Schedule of— (A)the Department of Energy;
 (B)the Department of Commerce; (C)the Department of Defense;
 (D)the Department of State; (E)the Department of the Interior;
 (F)the Department of Agriculture; (G)the Department of the Treasury;
 (H)the Department of Transportation; (I)the Office of Management and Budget;
 (J)the National Science Foundation; (K)the Environmental Protection Agency; and
 (L)such other Federal agencies, and entities within the Executive Office of the President, as the President considers to be appropriate.
								(b)Conduct of review
 (1)In generalEach Quadrennial Energy Review shall be conducted to— (A)provide an integrated view of important national energy objectives and Federal energy policy; and
 (B)identify the maximum practicable alignment of research programs, incentives, regulations, and partnerships.
 (2)ElementsA Quadrennial Energy Review shall— (A)establish integrated, governmentwide national energy objectives in the context of economic, environmental, and security priorities;
 (B)recommend coordinated actions across Federal agencies; (C)identify the resources needed for the invention, adoption, and diffusion of energy technologies;
 (D)provide a strong analytical base for Federal energy policy decisions; (E)consider reasonable estimates of future Federal budgetary resources when making recommendations; and
 (F)be conducted with substantial input from— (i)Congress;
 (ii)the energy industry; (iii)academia;
 (iv)State, local, and tribal governments; (v)nongovernmental organizations; and
 (vi)the public. (c)Submission of Quadrennial Energy Review to Congress (1)In generalThe President—
 (A)shall publish and submit to Congress a report on the Quadrennial Energy Review once every 4 years; and
 (B)more frequently than once every 4 years, as the President determines to be appropriate, may prepare and publish interim reports as part of the Quadrennial Energy Review.
 (2)InclusionsThe reports described in paragraph (1) shall address or consider, as appropriate— (A)an integrated view of short-term, intermediate-term, and long-term objectives for Federal energy policy in the context of economic, environmental, and security priorities;
 (B)potential executive actions (including programmatic, regulatory, and fiscal actions) and resource requirements—
 (i)to achieve the objectives described in subparagraph (A); and (ii)to be coordinated across multiple agencies;
 (C)analysis of the existing and prospective roles of parties (including academia, industry, consumers, the public, and Federal agencies) in achieving the objectives described in subparagraph (A), including—
 (i)an analysis by energy use sector, including— (I)commercial and residential buildings;
 (II)the industrial sector; (III)transportation; and
 (IV)electric power; (ii)requirements for invention, adoption, development, and diffusion of energy technologies as they relate to each of the energy use sectors; and
 (iii)other research that informs strategies to incentivize desired actions; (D)assessment of policy options to increase domestic energy supplies and energy efficiency;
 (E)evaluation of national and regional energy storage, transmission, and distribution requirements, including requirements for renewable energy;
 (F)an integrated plan for the involvement of the Federal Laboratories in energy programs; (G)portfolio assessments that describe the optimal deployment of resources, including prioritizing financial resources for energy-relevant programs;
 (H)mapping of the linkages among basic research and applied programs, demonstration programs, and other innovation mechanisms across the Federal agencies;
 (I)identification of, and projections for, demonstration projects, including timeframes, milestones, sources of funding, and management;
 (J)identification of public and private funding needs for various energy technologies, systems, and infrastructure, including consideration of public-private partnerships, loans, and loan guarantees;
 (K)assessment of global competitors and an identification of programs that can be enhanced with international cooperation;
 (L)identification of policy gaps that need to be filled to accelerate the adoption and diffusion of energy technologies, including consideration of—
 (i)Federal tax policies; and (ii)the role of Federal agencies as early adopters and purchasers of new energy technologies;
 (M)priority listing for implementation of objectives and actions taking into account estimated Federal budgetary resources;
 (N)analysis of— (i)points of maximum leverage for policy intervention to achieve outcomes; and
 (ii)areas of energy policy that can be most effective in meeting national goals for the energy sector; and
 (O)recommendations for executive branch organization changes to facilitate the development and implementation of Federal energy policies.
 (d)Report developmentThe Secretary of Energy shall provide such support for the Quadrennial Energy Review with the necessary analytical, financial, and administrative support for the conduct of each Quadrennial Energy Review required under this section as may be requested by the cochairpersons designated under subsection (a)(2).
 (e)CooperationThe heads of applicable Federal agencies shall cooperate with the Secretary and provide such assistance, information, and resources as the Secretary may require to assist in carrying out this section..
 (b)Table of contents amendmentThe item relating to section 801 in the table of contents of such Act is amended to read as follows:
				Sec. 801. Quadrennial Energy Review..
 (c)AdministrationNothing in this Act or an amendment made by this Act supersedes, modifies, amends, or repeals any provision of Federal law not expressly superseded, modified, amended, or repealed by this Act.
			
